


113 S2061 : Preventing Conflicts of Interest with Contractors Act
U.S. Senate
2014-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
113th CONGRESS2d Session
S. 2061
IN THE HOUSE OF REPRESENTATIVES

September 19, 2014
 Referred to the Committee on Oversight and Government Reform

AN ACT
To prevent conflicts of interest relating to contractors providing background investigation fieldwork services and investigative support services.


1.Short titleThis Act may be cited as the Preventing Conflicts of Interest with Contractors Act.
2.DefinitionsIn this Act—
(1)the term agency means—
(A)an Executive agency (as defined in section 105 of title 5, United States Code);
(B)a military department (as defined in section 102 of title 5, United States Code);
(C)an element of the intelligence community (as that term is defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003));
(D)the United States Postal Service; and
(E)the Postal Regulatory Commission;
(2)the term background investigation fieldwork services means the investigatory fieldwork conducted to determine the eligibility of an individual for logical and physical access to Federally-controlled facilities or information systems, suitability or fitness for Federal employment, eligibility for access to classified information or to hold a national security sensitive position, or fitness to perform work for or on behalf of the Federal Government as a contractor or employee, including—
(A)interviews of the individual, the employer of the individual, former employers of the individual, and friends, family, and other sources who might have relevant knowledge of the individual; and
(B)reviews of—
(i)educational and employment records;
(ii)criminal and other legal records; and
(iii)credit history;
(3)the term background investigation support services means the clerical, administrative, and technical support services provided to various functions critical to the background investigation process, including—
(A)initial processing and scheduling of investigative requests;
(B)information technology and information technology support;
(C)file maintenance;
(D)imaging or copying of investigation documents; and
(E)mail processing; and
(4)the term quality review process means performing the final quality review of a background investigation to ensure investigative, administrative, and other required standards have been met before the completed background investigation is delivered to the adjudicating agency.
3.Limitation on contracting to prevent organizational conflicts of interestNotwithstanding any other provision of law, after the date of enactment of this Act, a contract may not be entered into, and an extension of or option on a contract may not be exercised, with a contractor to conduct a quality review process relating to background investigation fieldwork services or background investigation support services if the contractor is performing the services to be reviewed.
Passed the Senate September 18, 2014.Nancy Erickson,Secretary
